Citation Nr: 1140179	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a head condition.

2.  Entitlement to service connection for the removal of a cyst from the right wrist.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for a left knee disability, diagnosed as meniscal tear.  

6.  Entitlement to service connection for a hole in the muscle of the right shin.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a disability manifested by multiple joint pain.

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for a lumbar spine disability.

11.  Entitlement to service connection for a left elbow disability, to include the residuals of surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1990 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The Board has recharacterized the issues on appeal as indicated above, to most accurately reflect the Veteran's claims and the disabilities presented by the evidence of record.  

The issues of entitlement to service connection for:  a left knee disability; a hole in the muscle of the right shin; a left shoulder disability; a disability manifested by multiple joint pain; a cervical spine disability; a lumbar spine disability; and, a left elbow disability, to include the residuals of surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2011, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal on the issue of entitlement to service connection for a head condition.

2.  In August 2011, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal on the issue of entitlement to service connection for the removal of a cyst from the right wrist.

3.  In August 2011, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal on the issue of entitlement to service connection for a skin disability.

4.  The Veteran does not have a diagnosis of fibromyalgia.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a head condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for service connection for the removal of a cyst from the right wrist have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal for service connection for a skin disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for service connection of fibromyalgia have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 1131, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the August 2011 hearing before the undersigned Veterans Law Judge, the appellant requested to withdraw his claims with respect to the issues of entitlement to service connection for:  a head condition, the removal of a cyst from the right wrist, and a skin disability.  This serves to withdraw these issues on appeal.  There remain no allegations of errors of fact or law for appellate consideration with respect to these three issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues.  Dismissal is warranted.

II.  Service Connection for Fibromyalgia

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claims for service connection in a letter dated October 2008 which complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records; VA treatment records; a VA examination report; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue of entitlement to service connection for fibromyalgia have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495   (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has claims pending on appeal for service connection for orthopedic disabilities of multiple joints as well as cervical spine and lumbar spine disabilities.  He has also specifically sought service connection for fibromyalgia.  

Service personnel records established that the Veteran served in Southwest Asia from January to May 1991.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection must be considered under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  Fibromyalgia is a qualifying chronic disability. 38 C.F.R. § 3.317(a)(2)(i)(B)(2) . 

An undiagnosed illness manifest by such "signs or symptoms" as muscle and joint pain is also a qualifying chronic disability. 38 C.F.R. § 3.317(b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6- month period of chronicity.  38 C.F.R. § 3.317(a)(2), (3), (4) . 

Among the requirements for service connection for a disability due to undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(a)(7).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans. See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998). 

At the August 2011 hearing, the Veteran's representative asserted that the Veteran had "not been tested for fibromyalgia."  This is not true.  

In February 2011, a series of Compensation and Pension examinations of the Veteran were conducted with respect to his claims for service connection.  A Compensation and Pension examination for fibromyalgia was conducted.  The examiner noted the Veteran's qualifying Persian Gulf War service.  The Veteran reported that he was diagnosed with fibromyalgia by a private physician.  The examiner reviewed the evidence of record, the Veteran's medical history, and conducted an examination.  The examiner specifically stated that a diagnosis of fibromyalgia was not established as the appropriate medical criteria to warrant such a diagnosis were not met.  The examiner also stated that the Veteran's complaints of neck pain, back pain, and multiple joint pain were related to specific pathology that had been diagnosed.  

When the Veteran is unable to substantiate the service connection claim on a presumptive basis, the Board is obligated to consider the Veteran's claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  Again, the record does not reveal a diagnosis of fibromyalgia.  

The Veteran claims entitlement to service connection for fibromyalgia.  He has claims for back, neck and joint pain which are the subject of the Board's remand below.  There is no evidence of a diagnosis of fibromyalgia during service.  An examination of the Veteran was conducted and it was determined that he does not meet the medical criteria to warrant a diagnosis of fibromyalgia.  The examiner indicates that the medical criteria are not met because specific pathology has been diagnosed with respect to the complaints of pain.  The medical evidence supports the examiner's conclusion.  For example the Veteran's complaints of neck and low back pain are diagnosed as degenerative disc disease.  His complaints related to other joints also have specific pathology diagnosed.  

The Veteran's claim for service connection for fibromyalgia is primarily asserted under 38 C.F.R. § 3.317 which provides for compensation for certain disabilities due to undiagnosed illnesses based upon Persian Gulf War service.  Fibromyalgia is a specifically enumerated as a "medically unexplained multisymptom illness that is defined by a cluster of signs or symptoms."  38 C.F.R. § 3.317 (a) (2) (B) (2).  Nevertheless, there are specific medical criteria which must be met for a diagnosis of fibromyalgia to be rendered.  The 2011 Compensation and Pension examination report indicates that the Veteran does not have fibromyalgia.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.   . .  .  In the absence of proof of present disability there can be no valid claim."Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran does not have fibromyalgia; he does not have the disability for which he claims service connection.  

The preponderance of the evidence is against the claim for service connection for fibromyalgia; there is no doubt to be resolved; and service connection is not warranted.  









ORDER

The appeal for entitlement to service connection for a head condition is dismissed.

The appeal for entitlement to service connection for the removal of a cyst from the right wrist is dismissed.

The appeal for entitlement to service connection for a skin disability is dismissed.

Service connection for fibromyalgia is denied.

Service connection for a left knee disability, diagnosed as meniscal tear, is granted.  


REMAND

The Veteran claims entitlement to service connection for:  a left knee disability, diagnosed as meniscal tear, a hole in the muscle of the right shin, a left shoulder disability, a disability manifested by multiple joint pain, a cervical spine disability, a lumbar spine disability, and for a left elbow disability, to include the residuals of surgery.

The Veteran served on active duty in the Army from May 1990 to August 1992.  He submitted a letter which indicated that he subsequently had service in the Army Reserve from June 2002 to August 2007 and that he then joined the National Guard in September 2007.  The Veteran has submitted, in piecemeal fashion, copies of only a few, select, Reserve and National Guard records.  

VA is on notice of Reserve and National Guard records which have not been obtained and which may be relevant to the Veteran's claims.  Accordingly, an effort must be made to attempt to obtain these records.  

VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

In February 2011, VA Compensation and Pension examinations were conducted with respect to most of the Veteran's claimed disabilities.  With respect to the Veteran's left knee, right shin, left shoulder, lumbar spine, and left elbow disabilities, he claims to have incurred injuries during active duty which caused these disabilities.  The 2011 Compensation and Pension examination reports did not offer any etiology opinion with respect to the disabilities at issue.  In each case the medical examination report indicated that no medical opinion was requested.  The Board fails to understand how, in claims for service connection, where direct service connection is at issue, the RO could order Compensation and Pension examinations without requesting the required nexus opinions.  The Board also fails to understand how a VA examining physician, knowing that an examination was ordered for Compensation and Pension purposes on a claim for service connection, would fail to offer any opinion as to etiology.  These examinations are inadequate.  

With respect to the Veteran's claim for service connection for a disability manifested by multiple joint pain, service connection for fibromyalgia has been denied in the Board's decision above.  At the August 2011 hearing, the Veteran submitted a copy of an Army Reserve or National Guard physical profile form which indicated a diagnosis of "rheumatoid arthritis."  No examination for this disability has been conducted.

Finally, the Veteran claims service connection a cervical spine disability.  There are recent diagnoses showing degenerative disc disease of the cervical spine.  On entry into active duty in May 1990, the Veteran reported having had a prior neck injury.  X-ray examination revealed "mild straightening of cervical curve.  No fracture or other abnormalities noted."  This indicates that the Veteran's claim for service connection for a cervical spine disability may involve aggravation of a pre-existing disability.  Additional examination is also warranted.  

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1112. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have him provide copies of all Army Reserve and National Guard Records in his possession.  Tell the Veteran to identify his complete period of Army Reserve and National Guard Service along with specific units in which he served.  

2.  Subsequently, use the above information to obtain complete copies of the Veteran's Army Reserve and National Guard records, including service personnel records and service treatment records, from the appropriate records depositories.  

3.  Schedule the Veteran for a VA joints examination.  The report of examination should include a detailed account of all manifestations of left knee, left shoulder, and left elbow disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is to review the evidence of record with attention to the service treatment records and post-service treatment records and indicate:

* The diagnoses of any left knee, left shoulder, and left elbow disorder present.

* Whether it is as least as likely as not (50 percent or greater probability) that any current left knee disorder is the result of a claimed injury during active service in 1991.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current left shoulder disorder is the result of a claimed injury during active service in 1991.

* Whether it is as least as likely as not (50 percent or greater probability) that any current left elbow disorder is the result of a claimed injury during active service in 1991.

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA spine examination.  The report of examination should include a detailed account of all manifestations of thoracolumbar disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is to review the evidence of record with attention to the service treatment records and post-service treatment records and indicate:

* The diagnoses of any thoracolumbar spine disorder present.

* Whether it is as least as likely as not (50 percent or greater probability) that any current thoracolumbar spine disorder is the result of a claimed injury during active service in 1991.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule the Veteran for the appropriate examination for a cervical spine disability; this may be conducted in conjunction with the lumbar spine examination ordered above.  The examination report should include a detailed account of all cervical spine pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner should review the evidence of record. The examiner's attention is specifically directed to:  the Veteran's entrance examination report on which he reported a pre-service neck injury; the May 1990 service department x-ray examination report which indicated the presence of mild straightening of cervical curve on entry to service; and service treatment records showing multiple head injuries.  The examiner is then directed to answer the following questions: 

(i) Does the Veteran have a current cervical spine disorder, and, if so, 

(ii) Does the evidence of record clearly and unmistakably show (the evidence must be undebateable) that the Veteran had a cervical spine disorder that existed prior to his entry onto active duty? 

(a) If the answer is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service? 

(b) If the answer is no, is it at least as likely as not that the current cervical spine disorder was incurred in service? 

The report of examination must include a complete rationale for all opinions expressed. The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  Schedule the Veteran for the appropriate VA examination for muscle disabilities.  The report of examination should include a detailed account of all manifestations of a claimed hole in the muscle of the right shin found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is to review the evidence of record with attention to the service treatment records and post-service treatment records and indicate:

* The diagnoses of any disorder of the right shin present.

* Whether it is as least as likely as not (50 percent or greater probability) that any current right shin disorder is the result of claimed injuries during active service.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for the appropriate VA examination for rheumatoid arthritis.  The report of examination should include a detailed account of all manifestations of claimed joint pain found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is to review the evidence of record with attention to the service treatment records and post-service treatment records and indicate:

* If the Veteran warrants a diagnosis of rheumatoid arthritis.

* If the Veteran warrants a diagnoses of any joint disorder independent of the diagnoses made in the joints examination.  

* Whether it is as least as likely as not (50 percent or greater probability) that rheumatoid arthritis, if found to be present, is the result of active service.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any of the medical examination reports do not include adequate responses to the opinions requested, they must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

9.  Following the above, readjudicate the Veteran's claims.  With respect to the claim for a cervical spine disability, adjudicate whether service connection is warranted on the basis of aggravation of a pre-existing disability.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


